                          United States District Court
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

MICHAEL LOREN GIBBS                                §
                                                   § Civil Action No. 4:17-CV-222
v.                                                 § (Judge Schell/Judge Nowak)
                                                   §
COMMISSIONER, SSA                                  §

                         MEMORANDUM OPINION AND ORDER

       The court, having reviewed Plaintiff’s Motion for Fees under the Equal Access to Justice

Act, 28 U.S.C. § 2412 (“Motion”) (Dkt. #20), the Commissioner’s Response to Plaintiff’s Motion

for Fees under the Equal Access to Justice Act (Dkt. #22), and Plaintiff’s Reply in Support of

Motion for Fees under the Equal Access to Justice Act, wherein Plaintiff amends the amount

requested and separates the costs and expenses herein (Dkt. #23), finds that Plaintiff’s Motion (as

amended by his Reply) is well taken and should be granted. Accordingly,

       It is therefore ORDERED that Plaintiff’s Motion, as amended by his Reply (Dkts. #20;

#23) is GRANTED, and the Commissioner is directed to pay eight thousand, eight dollars and ten

cents ($8,008.10) as reasonable attorney’s fees, four hundred twenty-seven dollars and forty cents

($427.40) as costs, and twenty-one dollars and twenty-nine cents ($21.29) as postage expenses,

payable to Plaintiff, such payment to be mailed to Plaintiff’s counsel of record.

       IT IS SO ORDERED.

            .    SIGNED this the 5th day of February, 2019.




                                                          _______________________________
                                                          RICHARD A. SCHELL
                                                          UNITED STATES DISTRICT JUDGE
